Citation Nr: 1103542	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-34 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUES

1.  Entitlement to service connection for a low back disability 
(back disability), to include residuals of a tailbone injury.

2.  Entitlement to service connection for bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Randall C. Rechs, Esq.



WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to February 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO in Los Angeles, California currently has 
jurisdiction over the claims.

In November 2010, the Veteran testified before the undersigned 
Veterans Law Judge via videoconference transmission.  The hearing 
transcript is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative if further action is required.


REMAND

The Veteran seeks service connection for bilateral knee 
disability.  His service treatment records (STRs) reflect that he 
was prescribed knee supports in October 2000 due to symptoms of 
bilateral knee aching after running exercises.  He incurred a 
left knee injury in December 2000, in which the Veteran was 
reported to have a one month history of left knee pain.  The 
assessment was overuse injury to the left knee.  

The Veteran was seen again in March 2001 reporting bilateral knee 
pain when running long distances.  At this time, the Veteran was 
diagnosed with overuse pain of both knees in the presence of a 
normal clinical evaluation.

The Veteran also seeks service connection for a low back 
disability, to include injury to the tailbone.  STRs do not 
reflect any specific treatment for low back/tailbone pain injury 
or symptomatology.  

In February 2005, the Veteran underwent a VA Compensation and 
Pension (C&P) pre-discharge examination.  The Veteran reported 
episodes of bilateral knee pain which occurred every three months 
and lasted two weeks in duration.  He further reported a history 
of tailbone fracture, and episodes of low back pain which 
occurred on a monthly basis.  Physical and X-ray examinations of 
the knees, low back and coccyx were unremarkable.  The examiner 
diagnosed resolved bilateral knee strain, resolved lumbar strain 
and status post coccygeal fracture without residuals.

Thereafter, the Veteran provided testimony to the RO in March 
2007 and the Board in November 2010 that his knees and back 
experienced recurrent traumas as a result of parachuting duties, 
which is consistent with his verified airborne training.  He has 
also provided credible testimony regarding the wearing of heavy 
equipment during training exercises which is consistent with his 
circumstances of service, which includes combat service verified 
by his receipt of the Combat Action Ribbon.

More importantly, the Veteran continues to report recurrent (but 
not always present) episodes of low back, tailbone and bilateral 
knee pain since service which correlates to his reported symptoms 
during the February 2005 VA C&P examination.  

In light of all of this evidence, the Board finds that additional 
examination and opinion is necessary to decide the claims on 
appeal as the prior February 2005 VA C&P examination report does 
not take into account the significance, if any, of the Veteran's 
military duties and the persistence of his pain complaints.  
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records of the Veteran's 
VA treatment for bilateral knee, low back and 
coccyx disability at the Los Angeles VA 
Medical Center since 2010, if any.

2.  Contact the Veteran and clarify whether 
he has obtained private treatment for 
bilateral knee, low back and coccyx 
disability since his discharge from service.  
Assist the Veteran in obtaining any records 
identified as relevant to the appeal.

3.  Upon receipt of any additional evidence, 
schedule the Veteran for appropriate VA 
examination(s) to determine the nature of his 
claimed disabilities involving both knees, the 
low back and the coccyx area (if any).  The 
claims folder should be made available to the 
examiner for review.  All appropriate tests and 
studies should be accomplished and all clinical 
findings should be reported in detail.

Based on the examination and review of the 
record, the examiner should identify all current 
disorders of: (1) the left knee; (2) the right 
knee; (3) the low back; and (4) the coccygeal 
area (do all alleged disabilities currently 
exist?) and offer an opinion as to whether it is 
at least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
currently diagnosed disability at issue first 
manifested in service or is the result of injury 
or disease incurred or aggravated during active 
duty service from August 1996 to February 2005, 
including as a result of parachute jumping 
and/or the hardships of combat service?

The examiner is requested to discuss the 
significance of the Veteran's STRs documenting 
bilateral knee pain with overuse, the credible 
history of parachute jumps and serving in a 
combat involvement, the credible recollection of 
incurring a tailbone injury during service, and 
the credible report of recurrent episodes of 
bilateral knee pain, low back pain and tailbone 
area pain at the February 2005 VA C&P 
examination as well as his hearings in March 
2007 and November 2010.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide the 
Veteran and his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

